Citation Nr: 1550717	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder.

2. Entitlement to a compensable rating for residuals from laceration of the right kidney (kidney disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971 and from September 1973 to June 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran testified before the undersigned in a March 2013 hearing.  A hearing transcript was associated with the claims file and reviewed.

The issue of entitlement to a compensable rating for the kidney disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence does not show that the Veteran's PTSD causes total occupational and social impairment.


CONCLUSIONS OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In June 2010, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for PTSD and the kidney disability in January 2011 and an addendum opinion in September 2012.  The examinations were thorough, detailed, and addressed the rating criteria and current levels of functioning.  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the March 2013 hearing, the undersigned identified the issue and sought evidence concerning the Veteran's symptoms, functioning, and treatment to determine whether all relevant records had been obtained.  The questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.




II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has reviewed the record but finds that the manifestations of the Veteran's PTSD do not meet the criteria for a 100 percent rating.  See 38 C.F.R. § 4.130, DC 9411.

The evidence does not show that the Veteran's PTSD symptoms cause total social and occupational impairment.  A January 2011 evaluation at the Vet Center notes frequent and upsetting memories, emotional numbing, feelings of detachment, difficulty maintaining relationships, failed relationships, anger, irritability, and disturbed sleep.  The Veteran reported having a girlfriend but not communicating with his children.  He consistently denied suicidal and homicidal ideations and feelings of hopelessness or despair during Vet Center treatment.  In an October 2010 statement, the Veteran's sister reported his symptoms, including nightmares, flashbacks, isolation, anger, avoidance, anxiety, intrusive thoughts, multiple marriages, loss of interest in life, past suicide attempts, panic attacks, easy startle response, always being on guard, and concentration and memory difficulty.  The Veteran reported using alcohol as a coping mechanism for his PTSD.  His girlfriend, L.J.D, noted "personality disorders," concentration problems, slow thought process, irritability, anxiety, deficiencies in attention, sleep problems, nightmares, mood swings, anxiety, and feelings of worthlessness and guilt.  See December 2010 statement.  

The January 2011 VA examiner recorded recurrent and intrusive memories, acting or feeling as if traumatic event was recurring, avoidance, markedly diminished interest, sleep problems, hypervigilance, difficulty concentrating, depressed mood, isolation, anger/irritability problems, panic attacks every two to three months, and memory problems.  The examiner also noted limited social relationships with few friends, significant marital discord, and unemployability related to PTSD symptoms.  The examiner found the Veteran clean and appropriately dressed, cooperative, and friendly with normal speech, good mood but depressed, intact attention, full orientation, normal thought, normal judgment, no delusions, normal insight, no hallucinations, no inappropriate behavior, good impulse control, and no suicidal or homicidal ideations.  He assigned a Global Assessment of Functioning score of 35, meaning major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  The Veteran's unemployment was attributed to anger outbursts and inability to get along with co-workers.  He reported having no relationship with two of his children and limited contact with the third.  See VA examination, Board hearing.  He had a girlfriend, one friend, a "wonderful" relationship with his mother prior to her death, and good relationships with his sisters.  See id.  In October 2010 treatment, the Veteran noted that his relationship with his girlfriend could be strained at times with him being emotionally distant.    

During a March 2011 neuropsychology evaluation, the provider recorded flashbacks, nightmares, depression, poor sleep, easy startle response, problems with memory and concentration, and not being able to sustain gainful employment due to PTSD.  Despite the reported problems with concentration and memory, the Veteran is noted  as being intelligent and has completed several degrees including a Master's degree and work on a PhD.  While he is unemployed, he volunteers on radio shows targeted at Native Americans and Veterans.  People familiar with his work on the radio shows note that the work can be upsetting and take a lot out of him.  During the Board hearing, the Veteran reported having to go home and be alone after the shows.  In VA treatment, the providers found the Veteran fully oriented, well groomed, with good insight and judgement and he consistently denied suicidal or homicidal ideations.  The lay reports indicate suicide attempts were in the past, not relevant to his current state.  A September 2010 depression test revealed severe depression symptoms.  The Veteran reported problems with crowds and checking the doors and windows of his home.  See Board hearing.  In June 2010 treatment, the Veteran reported dissociative periods, or black outs, with alcohol consumption.  However, there is no evidence of delusions or hallucinations from his mental health symptoms outside of substance abuse.  All evaluators found him fully oriented and non-delusional.

The evidence shows that the Veteran's PTSD causes serious symptoms.  He has problems with employment and social relationships.  He has numerous symptoms of depression, anxiety, and anger, which affect his sleep, interpersonal interactions, and cognitive performance.  Nevertheless, he is not totally impaired.  He has been shown to have the ability to adequately care for himself: for example, he was well groomed with appropriate hygiene throughout medical treatment and evaluations.  He shopped for himself and took care of his own needs.  See Board hearing.  While the Board recognizes his problems with concentration, memory, and attention, the majority of the medical providers found him to be intelligent with normal, or good thought processes, judgment, and insight.  Further, his work on the radio shows and educational accomplishments demonstrate that his cognitive impairment is not so significant as to be totally disabling.  At the Board hearing, the Veteran reported daily panic attacks.  This report is inconsistent with the frequency of panic attacks that he reported during VA examinations.  In any event, even if the panic attacks occur daily they have not been shown to result in total social impairment, as will be explained further below.      

The Veteran had poor relationships with his children but maintained a relationship with his partner and good relationships with his sisters.  Although at the hearing he reported daily suicidal thoughts, he consistently denied suicidal and homicidal ideations during treatment.  He explained that he did not want to hurt his sisters by committing suicide.  See Board hearing.  The Veteran's girlfriend classified his symptoms as a "personality disorder;" however, she is not competent to diagnose a mental health disorder without medical training, and the medical providers specifically ruled out delusions, hallucinations, or psychosis.  There is little, to no evidence of symptoms of the same severity, frequency, and duration as gross impairment in thought, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation.  As such, the Veteran's PTSD symptoms do not meet the requirements for a 100 percent rating.  See 38 C.F.R. § 4.130, DC 9411.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a Veteran's life.  All of his symptoms have been considered, and the rating code is sufficient to rate the Veteran's disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.   


ORDER

A rating in excess of 70 percent for PTSD is denied.


REMAND

Additional medical evidence is required with respect to the kidney disability claim.  Specifically, the Veteran reported pain in his back from his kidney disability.  The Diagnostic Codes pertinent to kidney disabilities do not address back pain.  38 C.F.R. § 4.115.  Another examination is needed to determine if there is objective evidence of pain or limitation of motion and whether such symptoms are at least as likely as not related to the kidney disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his kidney disability and include a disability benefit questionnaire for the low back as well.  The examiner should address the following:

a. Is there objective evidence of pain in the low back or other area identified by the Veteran?

b. Is the pain identified by the Veteran at least as likely as not related to the kidney disability?  Please explain why or why not.

c. If the pain is related to the kidney disability, please complete a disability benefits questionnaire showing any functional limitation from the pain.

Please consider all lay and medical evidence, and give rationale for any conclusions.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


